DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            JUSTIN KENDALL,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-439

                             [January 9, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case Nos.
15005828CF10A and 16009287CF10A.

  Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   Justin Kendall, Lake City, pro se.

   No appearance filed for appellee.

PER CURIAM.

   Pursuant to Anders v. California, 386 U.S. 738 (1967), we have reviewed
the entire record on appeal and brief filed by counsel seeking to withdraw.
There are no issues of arguable merit in the two appeals before this Court,
arising from lower court cases numbered 15-5828CF10A and 16-
009287CF10A. We specifically reject appellant’s sentencing challenge in
the 2015 case, based on the authorities recognizing that a defendant is
not entitled to retain his youthful offender status after his violation of
probation and adult sentencing. See Eustache v. State, 248 So. 3d 1097,
1102 (Fla. 2018); Granger v. State, 252 So. 3d 769 (Fla. 4th DCA 2018).
Therefore, we affirm the adjudications and sentences.

   However, the record demonstrates that the trial court did not file a
written order revoking community control in case number 15-5828CF10A.
This requires remand to the trial court for entry of a written order revoking
community control and specifying the conditions violated. Musto v. State,
174 So. 3d 568, 569-70 (Fla. 4th DCA 2015).
  Affirmed, but remanded for entry of written revocation order in case
number 15-5828CF10A, consistent with this opinion.

GERBER, C.J., TAYLOR and LEVINE, JJ., concur.

                          *        *            *

   Not final until disposition of timely filed motion for rehearing.




                                   2